Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Second Amendment to Revolving Credit Agreement (this “Amendment”) is
entered into as of February 29, 2008 (the “Effective Date”) by and among
Richardson Electronics, Ltd., a Delaware corporation, Richardson Electronics
Limited, an English limited liability company, Richardson Electronics Benelux
B.V., a Dutch private limited liability company, Richardson Electronics Pte Ltd,
a company organized under the laws of Singapore, Richardson Electronics Pty
Limited, a company organized under the laws of New South Wales, Australia, the
lenders party hereto (each, a “Lender” and collectively, the “Lenders”) and JP
Morgan Bank, N.A., a national banking association as administrative agent (in
such capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Revolving Credit Agreement dated as of July 27, 2007 (as amended or modified
from time to time, the foregoing being referred to as the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Agent desire to amend the Agreement
in certain respects on terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Section 1.1 of the Agreement is hereby amended to delete in their entirety
the definitions of “Identified Charges,” “Leverage Ratio,” “Euro Subfacility
Limit” and “Singapore Subfacility Limit” contained therein and to replace said
definitions as follows:

“‘Identified Charges’ shall mean (i) severance and restructuring charges related
to consolidation of operations by means of creation of an inventory hub, in each
case incurred by the US-Borrower and its Subsidiaries and incurred solely in the
fiscal quarter ended June 2, 2007 and not exceeding the sum of Two Million
Dollars ($2,000,000) in aggregate in respect of such quarter; (ii) severance
charges up to the following amounts in respect of fiscal quarters ended at the
following dates: (x) December 1, 2007: Eight Hundred Thousand Dollars
($800,000); (y) March 1, 2008: One Million Three Hundred Thousand Dollars
($1,300,000) that is part of the US-Borrower’s Display Systems Group (“DSG”)
restructuring; and (z) May 31, 2008: One Million Dollars ($1,000,000); and
(iii) inventory write downs up to Two Million Seven Hundred Thousand Dollars
($2,700,000) incurred in the fiscal quarter ended



--------------------------------------------------------------------------------

March 1, 2008, primarily related to the restructuring of DSG; in each case
expressed in a Dollar Amount as classified and determined under Agreement
Accounting Principles.”

“‘Leverage Ratio’ means, as of any date of calculation, the quotient of
(i) Senior Funded Debt outstanding on such date, over (ii) Adjusted EBITDA
calculated for the US-Borrower and its consolidated Subsidiaries for the period
of the trailing four consecutive fiscal quarters ending on or most recently
ended prior to such date of determination; provided, that with respect to the
fiscal quarter ended June 2, 2007, December 1, 2007, March 1, 2008 and May 31,
2008 there shall be added to Adjusted EBITDA the relevant Identified Charges.”

“‘Euro Subfacility Limit’ means the Dollar Amount of Twenty Million Dollars
($20,000,000).

“‘Singapore Subfacility Limit’ means the Dollar Amount of Twenty Million Dollars
($20,000,000).

(b) Section 1.1 is further amended to insert the following new definitions in
the appropriate alphabetical sequence:

“‘Combined Euro/Singapore Subfacility Limit’ means the Dollar Amount of Twenty
Five Million Dollars ($25,000,000).”

(c) Section 2.1 is deleted in its entirety and replaced as follows:

“2.1 Commitments; Credit Facilities. Subject to the limitations set forth in the
next sentence, from and including the date of this Agreement and prior to the
Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Advances, to the extent of such
Lender’s Commitment, to the applicable Borrowers. Each Lender agrees, on the
terms and conditions set forth herein to make Advances to any Borrower in the
applicable Agreed Currency from time to time in amounts not to exceed in the
aggregate at any one time outstanding its Commitment, provided that (i) the
Aggregate Total Outstandings under the Euro Subfacility shall at no time exceed
the Euro Subfacility Limit, (ii) the Aggregate Total Outstandings under the
Singapore Subfacility shall at no time exceed the Singapore Subfacility Limit,
(iii) the combined Aggregate Total Outstandings under the Euro Subfacility and
the Singapore Subfacility shall at no time exceed the Combined Euro/Singapore
Subfacility Limit and (iv) the Aggregate Total Outstandings shall at no time
exceed the lesser of (x) the the Borrowing Base and (y) the Aggregate
Commitment. Subject to the terms of this Agreement, any Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to lend hereunder shall expire on the Facility Termination Date.”

(d) Annex A to the Credit Agreement is deleted in its entirety and replaced with
Annex A attached hereto and made a part hereof.

 

- 2 -



--------------------------------------------------------------------------------

3. Effectiveness. This Amendment shall become effective when the Administrative
Agent has received all of the following acknowledged to be satisfactory by the
Administrative Agent:

(a) This Amendment, executed by the requisite signatories;

(b) A certificate, signed by the chief executive officer of Richardson
Electronics, Ltd. substantially in the form of Exhibit I attached hereto and
made a part hereof, stating that on the Effective Date (after giving effect to
this Amendment) no Default or Unmatured Default has occurred and is continuing
and further certifying that the representations and warranties contained in
Article 5 of the Agreement are true and correct on and as of the Effective Date;

(c) The representations and warranties contained in Section 4 of this Amendment
shall be true and correct in all material respects; and

(d) Such other documents, instruments or approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) as the
Administrative Agent may reasonably request.

4. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and the Administrative Agent (which representations and warranties shall
become part of the representations and warranties made by such Borrower under
the Agreement) that:

(a) The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of any person or entity, violate in any material respect any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

(b) No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

(c) The Agreement, as amended hereby, is the legal, valid and binding obligation
of each Borrower, enforceable against it in accordance with the terms thereof;

(d) The most recent financial statements of each Borrower delivered to the
Lenders are complete and accurate in all material respects and present fairly
the financial condition of such Borrowers as of such date in accordance with
generally accepted accounting principles. There has been no adverse material
change in the condition of the business, properties, operations or condition,
financial or otherwise, of any Borrower since the date of such financial
statements which has or could reasonably be expected to have a Material Adverse
Effect in respect of the US-Borrower or its Subsidiaries; and

 

- 3 -



--------------------------------------------------------------------------------

(e) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

5. Acknowledgement and Reaffirmation; No Waiver. Each Borrower hereby ratifies
and affirms all of the obligations and undertakings contained in the Agreement
and the Agreement remains in full force and effect in accordance with its terms.
Each Borrower and each Guarantor hereby acknowledges, agrees and affirms that
each document and instrument securing or supporting the obligations and
indebtedness owing to the Lenders and Administrative Agent prior to the date of
this Amendment remains in full force and effect in accordance with its terms,
and that such security and support remains in full force effect as to all
obligations under the Agreement.

6. Expenses. The Borrowers jointly and severally agree to pay and save the
Lenders and Administrative Agent harmless from liability for the payment of all
costs and expenses arising in connection with this Amendment, including the
reasonable fees and expenses of Baker & McKenzie LLP, counsel to the
Administrative Agent and certain of the Lenders, in connection with the
preparation and review of this Amendment and any related documents.

7. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois.

8. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

[The remainder of this page has been left blank intentionally]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   Chairman, CEO and President RICHARDSON
ELECTRONICS LIMITED

/s/ Thomas G. Harbrecht

By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS BENELUX B.V.

/s/ Thomas G. Harbrecht

By:   Thomas Harbrecht Title:   Managing Director A RICHARDSON ELECTRONICS PTE
LTD

/s/ Thomas G. Harbrecht

By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS PTY LIMITED

/s/ Thomas G. Harbrecht

By:   Thomas Harbrecht Title:   Director 40 W267 Keslinger Road P.O. Box 393
LaFox, Illinois 60147-0393 Attention: Michelle Perricone Tel: 630-208-2200 Fax:
630-208-2950

 

- 5 -



--------------------------------------------------------------------------------

GUARANTOR THE UNDERSIGNED, EACH A GUARANTOR OF THE OBLIGATIONS UNDER THE
AGREEMENT, BEING FAMILIAR WITH THE TERMS OF THE FOREGOING AMENDMENT, HEREBY
RATIFIES AND REAFFIRMS ALL SUCH OBLIGATIONS, IN EACH CASE AS SET FORTH IN THOSE
CERTAIN GUARANTIES, DATED JULY 27, 2007 RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   Chairman, CEO and President RICHARDSON
INTERNATIONAL, INC.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   President

 

- 6 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A.,

/s/ Michelle Otten

By:  

Michelle Otten

Title:   Assistant Vice President

 

- 7 -



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A.,

/s/ Michelle Otten

By:  

Michelle Otten

Title:   Assistant Vice President JP MORGAN EUROPE LIMITED

/s/ Paul Hogan

By:  

Paul Hogan

Title:   Vice President JP MORGAN CHASE BANK, N.A. London Branch, as Overdraft
Lender

/s/ Paul Hogan

By:  

Paul Hogan

Title:   Vice President JPMORGAN CHASE BANK, N.A., through its Singapore Branch

/s/ Ruth Lee

By:  

Ruth Lee

Title:   Assistant Vice President

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT I

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Revolving Credit
Agreement, dated as of July 27, 2007 among the Borrowers named therein, the
Lenders set forth on the signature pages thereto and the Administrative Agent
identified therein (as amended or modified from time to time, the “Credit
Agreement”). All capitalized terms used herein but not defined shall have the
respective meanings ascribed thereto in the Credit Agreement. The undersigned,
in his capacity as chief executive officer of Richardson Electronics, Ltd.,
hereby certifies to the Administrative Agent and the Lenders that on the date
hereof no Default or Unmatured Default has occurred and is continuing and that
all the representations and warranties contained in Article V of the Credit
Agreement are true and correct on and as of the date hereof.

This Certificate is delivered as of February 29, 2008.

 

By:  

/s/ Kathleen S. Dvorak

  Kathleen S. Dvorak   Executive VP & CFO



--------------------------------------------------------------------------------

ANNEX A

PRICING SCHEDULE

 

Applicable Margin

   Level I
Status     Level II
Status     Level III
Status  

Eurocurrency Rate

   1.00 %   1.25 %   1.50 %

Commitment Fee

   .25 %   .25 %   .25 %

Floating Rate

   0.00 %   0.00 %   0.00 %

SIBOR Rate

   1.00 %   1.25 %   1.50 %

Standby Letter of Credit Fee

   1.00 %   1.25 %   1.50 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the
US-Borrower delivered by the US-Borrower pursuant to this Agreement.

“Level I Status” exists at any date if, in any fiscal quarter of the US-Borrower
referred to in the most recent Financials, the average Leverage Ratio is less
than or equal to 1.0 to 1.00.

“Level II Status” exists at any date if, in any fiscal quarter of the
US-Borrower referred to in the most recent Financials, (i) the US-Borrower has
not qualified for Level I Status and (ii) the average Leverage Ratio is less
than or equal to 1.5 or 1.00.

“Level III Status” exists at any date if, in any fiscal quarter of the
US-Borrower referred to in the most recent Financials, (i) the US-Borrower has
not qualified for Level I Status or Level II Status and (ii) the average
Leverage Ratio is less than or equal to 2.0 to 1.0.

“Status” means, at any date of determination, whichever of Level I Status, Level
II Status, or Level III Status.

The Applicable Margin set forth above shall be subject to adjustment (upwards or
downwards, as appropriate) based on the US-Borrower’s Status as at the end of
each fiscal quarter in accordance with the table set forth above and computed
with reference to the average Leverage Ratio during any such fiscal quarter and
shall take effect upon delivery to the Administrative Agent of Financials for
the US-Borrower and its Subsidiaries in respect of the fiscal quarter ended
March 1, 2008. Prior to such delivery, the Applicable Margin shall be computed
under the methods in effect prior to the effectiveness of the Second Amendment
to Revolving Credit Agreement, dated February 29, 2008. Notwithstanding the
foregoing, the Applicable Margin shall at all times be set at Level III



--------------------------------------------------------------------------------

until delivery to the Administrative Agent of Financials in respect of the
US-Borrower’s fiscal quarter ended on or about May 31, 2008; at such time and at
all measurement points thereafter, the Applicable Margin shall be determined in
accordance with the foregoing table. The US-Borrower’s Status as at the last day
of each fiscal quarter (which shall be used to compute the average Leverage
Ratio) shall be determined from the then most recent Financials. The numerator
upon which the average Leverage Ratio will be calculated shall be based on the
sum of daily outstandings for all Loans and Letters of Credit under the
Agreement divided by the total number of days in the applicable quarter. The
Leverage Ratio shall be computed by dividing such numerator by Adjusted EBITDA
calculated for the US-Borrower and its Subsidiaries for the period of the
trailing four consecutive fiscal quarters ending on or most recently ended prior
to any date of determination. Any adjustment shall be effective commencing five
(5) Business Days after the delivery to the Lenders of such Financials. In the
event that the US-Borrower shall at any time fail to furnish to the Lenders such
Financials (together with a Compliance Certificate) within the time limitations
specified by this Agreement, then the maximum Applicable Margin shall apply from
the date of such failure until the fifth (5th) Business Day after such
Financials (and accompanying Compliance Certificate) are so delivered.